        Case: 1:20-cv-01178-PAB Doc #: 1 Filed: 05/29/20 1 of 9. PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   CLEVELAND, OHIO



JAIME ARMANDO CERVANTES                       )
901 Edgewood Drive                            )
Coldwater, OH 45828                           )
                                              )
and                                           )
                                              )
ANA IRENE CERVANTES                           )       Civil Action No.
901 Edgewood Drive                            )
Coldwater, OH 45828                           )
                                              )
                Plaintiffs,                   )
v.                                            )
                                              )       COMPLAINT FOR WRIT OF
                                                      MANDAMUS            AND
                                                      DECLARATORY JUDGMENT
William Barr, Attorney General                )
U.S. Department of Justice in his             )
Official capacity as well as his successors   )
And assigns,                                  )
950 Pennsylvania Ave., NW                     )
Washington, D.C. 20530-0001                   )
                                              )
        And                                   )
                                              )
L.FRANCIS CISSNA, Director,                   )
U.S. Citizenship and Immigration              )
Service, in his official capacity as well     )
As his successors and assigns,                )
20 Massachusetts Ave. NW                      )
Washington, D.C. 20529                        )
                                              )
        And                                   )
                                              )
KIRSTJEN M. NIELSON, Secretary                )
U.S. Department of Homeland Security,         )
In her official capacity as well as her       )
Successors and assigns.                       )
245 Murray Lane SW, Bldg. 410,                )
Washington, D.C. 20528                        )
                                              )
        And                                   )
                                              )
MARK HANSEN, District Director                )
                                                  1
        Case: 1:20-cv-01178-PAB Doc #: 1 Filed: 05/29/20 2 of 9. PageID #: 2



District 12, in his official         )
Capacity as well as his successors and
                                     )
Assigns,                             )
USCIS Cleveland District Office      )
1240 East Ninth Street, Room 501     )
Cleveland, OH 44199                  )
                                     )
                                     )
            Defendants.              )
____________________________________ )


Plaintiffs, Jaime Armando and Ana Irene Cervantes, respectfully allege:

                                           INTRODUCTION

   1. Plaintiffs, Jaime Armando Cervantes (hereinafter “Jaime”) and Ana Irene Cervantes

       (hereinafter “Ana”), bring this action against the Defendants to compel the Cleveland

       District Office (“hereinafter CLE”) of the U.S. Citizenship and Immigration Services

       (hereinafter “USCIS”) to render a decision on their I-485 Applications for Adjustment of

       Status (hereinafter referred to as the “I-485”), which was properly filed on October 15,

       2018 (See I-797 Receipt Notices attached as Exhibit A) and which cases were based on

       the visa availability under the Family Preference Category F3 which the priority date in

       the Visa Bulletin in October 2018 stated was current. (Attached as Exhibit B is a copy of

       the October 2018 Visa Bulletin). Cervantes’s priority date was listed as October 9, 1998

       under F3 and his I-485 was filed pursuant to INA §245(i).

   2. Plaintiffs Jaime and Ana have made numerous inquiries to the CLE office for months

       after their interviews were conducted on the I-485 applications and despite the fact that

       the visa was available, Defendants have not responded nor have they made a decision

       which Plaintiffs are entitled to.




                                                2
    Case: 1:20-cv-01178-PAB Doc #: 1 Filed: 05/29/20 3 of 9. PageID #: 3




                                        3. PARTIES

4. Plaintiff Jaime Armando Cervantes is a native and citizen of Mexico and is married to

   Ana Irene Cervantes, a native and citizen of Mexico. Jaime’s alien registration number is

   204-216-598 and Ana’s alien number is 204-216-597. Plaintiffs reside in the city of

   Coldwater, Ohio, within the judicial district of this Court.

5. Defendant William Barr is the Attorney General of the United States and is named here

   in his official capacity, as well as his successors. Attorney General Barr is charged with

   representing the United States in legal matters and supervising and directing the

   administration and operation of the offices, boards, divisions, and bureaus that comprise

   the Department of Justice. Attorney General Barr ensures the enforcement of the INA

   and is authorized to delegate such authority to subordinate USCIS employees.

6. Defendant L. Francis Cissna is the Director of the USCIS and is named here in his

   official capacity, as well as his successors.       Director Cissna is charged with the

   implementation of the INA and is authorized to delegate such authority to subordinate

   USCIS employees.       USCIS is charged with the adjudication of petitions for alien

   relatives, including I-130 petitions for spouses and I-485 Applications for Adjustment of

   Status to that of Lawful Permanent Resident.

7. Defendant Kristjen Nielson is the Secretary of the DHS and is named here in her official

   capacity, as well as her successors. Secretary Nielson is charged with the enforcement of

   the INA and the delegation of such powers and authority to subordinate employees of the

   USCIS, an agency with the DHS.




                                             3
    Case: 1:20-cv-01178-PAB Doc #: 1 Filed: 05/29/20 4 of 9. PageID #: 4



8. Mark Hansen is the District director of the District 12 USCIS office and is named here in

   his official capacity, as well as his successors. The USCIS Cleveland District Office is

   charged with the adjudication of certain immigration applications and is the office where

   Petitioners’ I-485 applications are currently pending.

                            JURISDICTION AND VENUE

9. Jurisdiction is proper under 28 U.S.C. §1361 (“The district courts shall have original

   jurisdiction of any action in the nature of mandamus to compel an officer or employee of

   the United States or any agency thereof to perform a duty owed to the plaintiff”).

   Jursidiction is further conferred pursuant to 5 U.S.C. §1329 (jurisdiction of the district

   courts) and 28 U.S.C. 1331 (federal subject matter jurisdiction).

10. Jurisdiction is also conferred pursuant to 5 U.S.C. §§ 555(b) and 702, the Administrative

   Procedure Act (“APA”). The APA requires USCIS to carry out its duties within a

   reasonable time. Relief is requested pursuant to such statutes.

11. Venue is proper under 28 U.S.C. § 1391(e), in that this is an action against officers and

   agencies of the United States in their official capacities, is brought in the district where

   the plaintiffs reside and no real property is involved in the action.



                            EXHAUSTION OF REMEDIES

12. Plaintiffs exhausted all administrative remedies mandated by statute or regulation when

   numerous inquiries have been made with the USCIS both through letters and online

   inquiry. USCIS responses have been insufficient, non responsive, or contrary to the law.

   The plaintiffs have no other adequate remedy available for the harm they seeks to redress

   - the failure of USCIS to process their application to adjust status in a timely manner.



                                             4
            Case: 1:20-cv-01178-PAB Doc #: 1 Filed: 05/29/20 5 of 9. PageID #: 5



                                         FACTUAL ALLEGATIONS

      13. On October 20, 1998, Jaime’s father, Armando Cervantes filed an I-130 Petition for

           Jaime while he was unmarried. That petition was approved on December 31, 1998. (See

           Exhibit C which is a copy of the USCIS Notice of Action and a copy of Armando

           Cervantes’s green card). Since Jaime’s father was only a lawful permanent resident and

           Jaime was single, the family preference category was designated as 1F2A. Jaime

           qualified to adjust status under the 2INA 245(i).

      14. On December 16th , 2004, Jaime’s father, Armando Cervantes became a United States

           Citizen. On December 23rd 2004, Jaime and Ana got married. (Attached as Exhibit D is

           a copy of Armando Cervantes Certificate of Naturalization and a copy of the Petitioners’

           marriage record). Since Jaime’s father became a US citizen, the National Visa Center

           was notified to change the status of the Petitioner, Armando Cervantes, to US citizen and

           since Jaime was now married, the family preference category was changed from F2A to

           F3 -married sons and daughters of U.S. citizens. (Attached as Exhibit E is a copy of the

           NVC November 19, 2007 correspondence indicating such).

      15. On September 19, 2012, Armando Cervantes’s attorney received a letter from the NVC

           advising that a visa was not yet current for Jaime to file for his Permanent Residency.

           (Attached as Exhibit F is a copy of the NVC correspondence).

      16. As Jaime and Ana waited in unlawful immigration status in the United States, they

           qualified, applied and were approved for Deferred Action for Childhood Arrivals

           (DACA) in 2016 which did not grant them any legal status, but protected them from


1
    Spouses and children (unmarried and under 21 years of age) of lawful permanent residents
2
 Enables individuals to qualify for adjustment of status if he/she is the beneficiary of an I-130 petition filed on or
before April 30, 2001

                                                           5
    Case: 1:20-cv-01178-PAB Doc #: 1 Filed: 05/29/20 6 of 9. PageID #: 6



   Deportation. (Attached as Exhibit G are copies of the Employment Authorization Cards

   issued pursuant to a DACA approval for Plaintiffs).

17. In September 2018, the USCIS published the visa bulletin for October 2018 and the visas

   for Jaime and Ana to file for their permanent residency was now current and available.

   (See Exhibit B). Therefore, on October 15, 2018, Jaime and Ana submitted their

   applications for adjustment of status to that of lawful permanent residents because it was

   clear that the visas were now current and available under F3. (See Exhibit A which are

   copies of the I-485 Receipt Notices issued by USCIS).

18. Jaime and Ana were issued interview notices on their applications to adjust status for

   them to appear at the Cleveland District office on April 18, 2019. (Attached as Exhibit I

   are copies of the interview notices). The applicants appeared together at that interview

   with Petitioner Armando Cervantes and at the end of that interview they received a notice

   stating that their applications were recommended for approval but the cases are pending

   visa availability. (Attached as Exhibit J is a copy of the April 18, 2019 notice despite the

   fact that the visa bulletin clearly indicated that the visa is available (Attached as Exhibit

   K is a copy of the April 2019 Visa Bulletin).

19. On June 25, 2019, my office sent a request to the USCIS inquiry address due to the fact

   that the case was outside the normal processing time. (Attached as Exhibit H is a copy of

   that communication with USCIS).

20. On August 5, 2019, my office sent an email inquiry to the USCIS case status email

   because the case was now outside of normal processing and the USCIS responded on

   August 8, 2019 stating that when the priority date becomes current, the case returns to

   normal processing and it will be processed in the order in which it was received. The



                                             6
    Case: 1:20-cv-01178-PAB Doc #: 1 Filed: 05/29/20 7 of 9. PageID #: 7



   letter also stated that once action was taken, a notice will be sent to the address on record.

   (Attached as Exhibit L is the email communication with USCIS);

21. On September 6, 2019, a letter was submitted to the Officer in Cleveland who conducted

   the interview on April 18, 2019 inquiring as to why this case has not been approved

   because each month the Visa Bulletin makes clear that the visa is available. (Attached as

   Exhibit M is a copy of that correspondence with a copy of the September 2019 Visa

   Bulletin)

22. No response was ever received by my office to our September 6, 2019 letter.

23. Since the receipt of the letter from USCIS stating that the application for Adjustment of

   Status had been recommended for approval on April 18, 2019, Plaintiffs have been

   waiting patiently for the approval of their I-485 applications. However, Defendants failed

   to issue an approval within the normal processing time per the visa bulletin.

24. The Defendants’ inaction in the Plaintiffs’ case has caused unfair amounts of stress,

   expense, and hassle for the Plaintiffs, who are entitled to a decision on their application to

   adjustment of status without further unreasonable delay.

                                  CAUSE OF ACTION

25. Defendants’ refusal to render a decision on the I-485 application for Adjustment of Status

   is, as a matter of law, arbitrary and not in accordance with the law.

26. Defendants have a regulatory duty to the Plaintiff to render a decision on their I-485

   application for Adjustment of Status in a timely and impartial manner. Defendants

   willfully, unlawfully, and unreasonably have withheld judgment or delayed in resolving

   the question brought before them.




                                             7
       Case: 1:20-cv-01178-PAB Doc #: 1 Filed: 05/29/20 8 of 9. PageID #: 8



   27. Defendants, in violation of the Administrative Procedure Act, 5 U.S.C. §§ 555(b) and 702

      et seq., have unlawfully withheld or unreasonably delayed action on Plaintiffs’ I-485

      applications for Adjustment of Status and have failed to carry out the adjudicative

      functions delegated to them by law with regard to Plaintiffs. Defendants’ failure to act is

      causing great and irreparable harm to Plaintiff.

   28. Plaintiffs have fully complied with all statutory and regulatory requirements for seeking

      adjustment of status, including submission of all necessary forms and supporting

      documents and attending the interview scheduled on April 18, 2019.

   29. All relevant Visa Bulletins have indicated that the priority date has been current since

      October 2018 for approval of the Plaintiffs’ applications for permanent residency and yet,

      Defendants have not performed their duty owed to the Plaintiffs.

   30. Plaintiffs have been compelled to retain the services of an attorney to pursue the instant

      action because the defendants have failed to render a decision on Plaintiffs’ I-485

      applications for Adjustment of Status.

                                            PRAYER

WHEREFORE, the Plaintiffs pray that this Court:

      1. Enter an order compelling Defendants to promptly render a decision on Plaintiffs’ I-

      485 applications for Adjustment of Status;

      2. Award plaintiffs reasonable attorney’s fees and costs of suit; and

      3. Grant plaintiffs such other relief at law and in equity as justice may require.



                                                     Respectfully submitted,


                                                     ___________________________

                                                8
       Case: 1:20-cv-01178-PAB Doc #: 1 Filed: 05/29/20 9 of 9. PageID #: 9



                                                   Karen Denise Bradley (0066141)
                                                   BRADLEY AND ASSOCIATES
                                                   Attorney for Plaintiffs
                                                   130 W. Second Street, Suite 1818
                                                   Dayton, OH 45402
                                                   (937) 461-1212
                                                   (937) 226-1224 (Facsimile)
                                                   karen@karenlaw.com



                               CERTIFICATE OF SERVICE



        I hereby certify that a copy of the attached Amended Complaint for Writ of Mandamus
was electronically filed on this 28th day of May 2020. Notice of this filing will be sent by
Certified Mail Return Receipt requested to all Defendants named in this Action.


                                                          ___________________

                                                          Karen Denise Bradley, Esq.
                                                          Attorney for Plaintiffs




                                              9
